DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 10/27/2022. Currently claim 1, 29-30, 35-36 and 43-45 are amended, claims 2-28, 31-34 and 37-42 are cancelled. Claims 47-56 are new. Claims 1, 29-30, 35-36 and 43-56 are pending and are being addressed in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 55 recites the limitation "the second line of coaptation” in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 29-30, 35-36 and 43-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (20160157862).

As to claim 1, Hernandez discloses: A method of treating a regurgitant tricuspid valve (device and method can be used to treat this valve, paragraph 0070-0071), the method comprising: delivering a first clip device (202) and a second clip device (204) to a tricuspid valve (see paragraphs 0065 and 0071); positioning the first clip device at a first placement position located  at a commissural location along a first line of coaptation (line made by 210/212, see figure 11 and paragraph 0065); deploying the first clip device to grasp the leaflet and the second leaflet, the first clip device thereby limiting movement of the leaflet and second leaflet relative one another (see figure 11, paragraph 0070 and paragraph 0065), positioning the second clip device at a second placement position (see figure 11) located at a medial location of a second line of coaptation (see paragraph 0065, can be placed medial on the commissures).
Hernandez does not specifically disclose: the first line of coaptation defined by a septal leaflet and a second leaflet of the tricuspid valve, the second line of coaptation defined by the septal leaflet and the third leaflet of the tricuspid valve or deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another. Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first clip to grasp the septal leaflet to thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet since and to further deploy the second clip to grasp the septal leaflet and the third leaflet to thereby limit movement thereof, where the second line of coaptation is defined by the sepal leaflet and the third leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the first clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet and deploying  the second clip to grasp the septal leaflet and the third leaflet to thereby limit movement thereof, where the second line of coaptation is defined by the sepal leaflet and the third leaflet of the tricuspid valve would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 29, Hernandez discloses the invention of claim 1, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 30, Hernandez discloses the invention of claim 1, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 35, Hernandez discloses the invention of claim 47, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 36, Hernandez discloses the invention of claim 47, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 43, Hernandez discloses the invention of claim 47, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 25%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 25% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 25% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 44, Hernandez discloses the invention of claim 47, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 33%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 33% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 33% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 45, Hernandez discloses the invention of claim 48, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 53%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 52% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having an output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 52% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 46, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 69%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 69% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 69% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 47, Hernandez discloses: A method of treating a regurgitant tricuspid valve (device and method can be used to treat this valve, paragraph 0070-0071), the method comprising: delivering a first clip device (202) and a second clip device (204) to a tricuspid valve (see paragraphs 0065 and 0071); positioning the first clip device at a first placement position located at a medial location along a first line of coaptation (line made by 210/212, see figure 11 and paragraph 0065 which states clip can be placed in a medial position); deploying the first clip device to grasp the leaflet and the second leaflet, the first clip device thereby limiting movement of the leaflet and second leaflet relative one another (see figure 11, paragraph 0070 and paragraph 0065): positioning the second clip device at a second placement position located at a medial location of a second line of coaptation (see figure 11 and paragraphs 0065 and 0070 describing clips can be placed at a medial location on the coaptation lines); and deploying the second clip device to grasp the leaflets at the second placement position to thereby limit movement thereof (see figure 11, paragraph 0070 and paragraph 0065).
Hernandez does not specifically disclose: the first line of coaptation defined by a septal leaflet and a second leaflet of the tricuspid valve, deploying the first clip device to grasp the septal leaflet and the second leaflet, the first clip device thereby limiting movement of the septal leaflet and second leaflet relative one another and the second line of coaptation defined the second leaflet and a third leaflet of the tricuspid valve. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first clip to grasp the grasp the septal leaflet and the second leaflet, the first clip device thereby limiting movement of the septal leaflet and second leaflet relative one another and the second line of coaptation defined the second leaflet, the first line of coaptation defined by a septal leaflet and a second leaflet of the tricuspid valve and the second line of coaptation defined the second leaflet and a third leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the first and second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip to grasp the septal leaflet and the second leaflet, the first clip device thereby limiting movement of the septal leaflet and second leaflet relative one another and the second line of coaptation defined the second leaflet, the first line of coaptation defined by a septal leaflet and a second leaflet of the tricuspid valve and the second line of coaptation defined the second leaflet and a third leaflet of the tricuspid valve would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 48, Hernandez discloses: A method of treating a regurgitant tricuspid valve (device and method can be used to treat this valve, paragraph 0070-0071), the method comprising: delivering a first clip device (202) and a second clip device (204) to a tricuspid valve (see paragraphs 0065 and 0071); positioning the first clip device at a first placement position located at a medial location along a first line of coaptation (line made by 210/212, see figure 11 and paragraph 0065 which states clip can be placed in a medial position); positioning the second clip device at a second placement position (see figure 11 and paragraphs 0065 and 0070 describing clips can be placed at a second position); and deploying the second clip device to grasp the leaflets at the second placement position to thereby limit movement thereof (see figure 11, paragraph 0070 and paragraph 0065).
Hernandez does not specifically disclose: the first line of coaptation defined by a septal leaflet and an anterior leaflet of the tricuspid valve; deploying the first clip device to grasp the septal leaflet and the anterior leaflet, the first clip device thereby limiting movement of the septal leaflet and second leaflet relative one another, the second placement position being between the septal leaflet and either (i) the anterior leaflet or (ii) a posterior leaflet of the tricuspid valve.
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first clip device to grasp the septal leaflet and the anterior leaflet, wherein the first line of coaptation defined by a septal leaflet and an anterior leaflet of the tricuspid valve and wherein the second placement position being between the septal leaflet and either (i) the anterior leaflet or (ii) a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the first and second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip device to grasp the septal leaflet and the anterior leaflet, the first clip device thereby limiting movement of the septal leaflet and second leaflet relative one another and the second placement position being between the septal leaflet and either (i) the anterior leaflet or (ii) a posterior leaflet of the tricuspid valve would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 49, Hernandez discloses the invention of claim 48, Hernandez further discloses: wherein the second placement position is located at a commissural position of the first line of coaptation (see figure 11 and paragraphs 0065 and 0070). 

As to claim 50, Hernandez discloses the invention of claim 48, Hernandez further discloses: wherein the second placement position is located at a medial position along a second line of coaptation (see figure 11 and paragraphs 0065 and 0070).
Hernandez does not specifically disclose: the second line of coaptation is defined by the septal leaflet and the posterior leaflet of the tricuspid valve. Its noted that Hernandez discloses treatment of the tricuspid valve and that the clips 202/204 can be placed anywhere on the tricuspid valve (paragraph 0065 and 0070). 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the second clip at a medial position along a second line of coaptation defined by the septal leaflet and the posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the first and second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the second clip at a medial position along a second line of coaptation defined by the septal leaflet and the posterior leaflet of the tricuspid valve would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 51, Hernandez discloses the invention of claim 50, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 49%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 49% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 49% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 52, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein the commissural location along the first line of coaptation is located (i) within approximately 5mm of a commissure of the first line of coaptation, or (ii) within approximately one-third of the length of the first line of coaptation away from the commissure. Its noted that Hernandez discloses treatment of the tricuspid valve and that the clips 202/204 can be placed anywhere on the tricuspid valve (paragraph 0065 and 0070).
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first clip at a first placement position located at a commissural location along a first line of coaptation wherein the commissural location along the first line of coaptation is located (i) within approximately 5mm of a commissure of the first line of coaptation, or (ii) within approximately one-third of the length of the first line of coaptation away from the commissure since there are only a finite number of predictable solutions/places to place the first clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip at a first placement position located at a commissural location along a first line of coaptation wherein the commissural location along the first line of coaptation is located (i) within approximately 5mm of a commissure of the first line of coaptation, or (ii) within approximately one-third of the length of the first line of coaptation away from the commissure would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 53, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure. Its noted that Hernandez discloses treatment of the tricuspid valve and that the clips 202/204 can be placed anywhere on the tricuspid valve (paragraph 0065 and 0070).
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the second clip at a second placement position  located at a medial location of a second line of coaptation, wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the second clip at a second placement position located at a medial location of a second line of coaptation, wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 54, Hernandez discloses the invention of claim 47, Hernandez fails to directly discloses: wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure. Its noted that Hernandez discloses treatment of the tricuspid valve and that the clips 202/204 can be placed anywhere on the tricuspid valve (paragraph 0065 and 0070).
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the second clip at a second placement position located at a medial location of a second line of coaptation, wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the second clip at a second placement position located at a medial location of a second line of coaptation, wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 55 as best understood, Hernandez discloses the invention of claim 48, Hernandez fails to directly discloses: wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure. Its noted that Hernandez discloses treatment of the tricuspid valve and that the clips 202/204 can be placed anywhere on the tricuspid valve (paragraph 0065 and 0070).
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first or second clip at a placement position wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure since there are only a finite number of predictable solutions/places to place the first and second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first or second clip at a placement position wherein the medial location along the second line of coaptation is located at either (i) more than approximately 5mm of a commissure of the first line of coaptation, or (ii) approximately one-half of the length of the second line of coaptation away from the commissure would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 56 as best understood, Hernandez discloses the invention of claim 55, Hernandez fails to directly discloses: wherein the commissural location along the first line of coaptation is located (i) within approximately 5mm of a commissure of the first line of coaptation, or (ii) within approximately one-third of the length of the first line of coaptation away from the commissure. Its noted that Hernandez discloses treatment of the tricuspid valve and that the clips 202/204 can be placed anywhere on the tricuspid valve (paragraph 0065 and 0070).
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first clip at a first placement position located at a medial location along a first line of coaptation, wherein the commissural location along the first line of coaptation is located (i) within approximately 5mm of a commissure of the first line of coaptation, or (ii) within approximately one-third of the length of the first line of coaptation away from the commissure since there are only a finite number of predictable solutions/places to place the first clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip at a first placement position located at a medial location along a first line of coaptation, wherein the commissural location along the first line of coaptation is located (i) within approximately 5mm of a commissure of the first line of coaptation, or (ii) within approximately one-third of the length of the first line of coaptation away from the commissure would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
As to applicants’ arguments regarding that the disclosure of Hernandez arguably discloses an infinite variety of clip positions and combinations, examiner disagrees. Hernandez shows a valve with three leaflets (see figure 11) that is not a tricuspid valve. This valve is treated with clips on each of its commissure lines (see figure 11).  Hernandez teaches that this method of clipping a valve on the commissure lines can be applied to any valve in the body including the tricuspid valve. The argument that there is an infinite number of possible is not persuasive because the prior art clearly shows putting a single clip on each line of coaptation. The tricuspid valve has 3 lines of coaptation, thus the number of combinations for a clip to be placed is 1-3 as required by claim 1. Its further noted in regards to the dependent claims where a general position is claimed, each leaflet has a finite area to put a clip on. Each clip has a finite size. As stated in the rejection, Hernandez teaches placing a clip anywhere on these commissure lines is known. Although a large number of possibilities exist as to putting the clips in an exact position, “the mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness” See MPEP 2143. There is only a finite area to put these clips given the leaflet and clip dimensions. Therefore, the rejection is seen to be proper. 
As to applicants’ arguments regarding that the claims recite particular positions and combinations that have found to provide “statistically significant” and unexpected results, examiner notes, the figures and tables disclosed only give relate positions of commissural or medial but does not provide a tolerance for any of these positions. The tables and figures also fail to disclose all the possible combinations of these clip arrangements which would show how these particular clip arrangements are statistically significant” and unexpected results when compared to all clip arrangements. Due to these missing clip arrangements, the data is considered incomplete. Therefore, a determination on if the data is statistically significant” and unexpected results could not be made. Examiner also notes that applicant has not pointed out why the prior art cannot function in the same manner as the claimed invention as required by MPEP 716.02. Instead, applicant argues that the claimed positions of the clips would be hindsight. This is not found to be persuasive since Hernandez specifically discloses putting clips anywhere on the commissure lines of a valve (paragraphs 0065 and 0070). Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated in the rejection, Hernandez teaches using a clip applying technique on any valve. As such, it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first and second clip in the positions claimed on the tricuspid valve since the number of possible locations for the clips are finite. Thus, deploying the first clip and second clip in the claimed positions on the tricuspid valve would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. The result is a method that puts clips on two different commissure lines of a tricuspid valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771